DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 08/24/2022 has been entered. Claims 1-2, 4-12, 14-18, 36, 41-42, 44-47, 49-52, 54-61 are pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 14-18, 36, 41-42, 44-47, 49-52, 54-55, 58-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, 46, and 51 recite the limitation “where an outer diameter of the tube is consistent in size over an entirety of the length of the tube”. There is no mention in the specification or elsewhere of said feature. Par. 0020 of the specification discloses a “the tube is substantially 1 cm long with a hollow central cylinder of substantially 0.2 cm in diameter”. This supports the tube comprising a cylindrical section with a 0.2 cm diameter, but does not disclose or suggest a consistent diameter over an entirety of the length of the tube.  Additionally, Par. 0042 discloses “the tube (130), which has threads on its outer surface i.e. outer threads (132)”.  Threads comprise raised or lowered helical portions which would result in the outer surface having an inconsistent diameter.  Figs. 2 and 4 further show the tube having a section with threads 132 which appears to have different outer diameter than other portion of the tube. Therefore, the recitation of “where an outer diameter of the tube is consistent in size over an entirety of the length of the tube” is new matter.
Claims 1, 11, 46, and 51 recite the limitation “a user can observe blood in said lumen of the tube, over an entirety of the length of the tube”. There is no mention in the specification or elsewhere of said feature. Par. 0024 discloses “the tube is transparent to observe blood”. This supports a user being able to observe blood in the lumen of the tube but does not disclose or suggest blood being observable over an entirety of the length of the tube.  Therefore, the recitation of “a user can observe blood in said lumen of the tube, over an entirety of the length of the tube” is new matter.
Claim 36, 59, and 61 recite the limitation “where the outer diameter of the tube and an outer diameter of the shaft are of a same size at a connection point of the tube to the shaft”.  There is no mention in the specification or elsewhere of said feature.  Par. 0041 discloses “[t]he tube (130) on the opposite side is detachably connected with a shaft (140)”. This supports a connection point between the tube and the shaft, but does not disclose or suggest the outer diameter of the tube and an outer diameter of the shaft being of a same size at the connection point.  Additionally, Fig. 2 shows tube 130, which has threads 132 which connect to the shaft 142 and which has an outer diameter which must be smaller than the outer diameter of the shaft as threads 132 are located on an outer surface of the tube and thus mate with the inner surface of the shaft 140.  Therefore, the recitation of “where the outer diameter of the tube and an outer diameter of the shaft are of a same size at a connection point of the tube to the shaft” is new matter.
Claims 41, 44, and 49 recite the limitation “where the lumens of the shaft, the tube, and the needle… are located entirely on a longitudinal axis of the infusion device”.  There is no mention in the specification or elsewhere of said feature.  Therefore, the recitation of “a user can observe blood in said lumen of the tube, over an entirety of the length of the tube” is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41, 44, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41, 44, and 49 recite the limitation “where the lumens of the shaft, the tube, and the needle… are located entirely on a longitudinal axis of the infusion device”.  It is unclear what is claimed by a lumen being located entirely on a longitudinal axis and the metes and bounds of the limitation cannot be ascertained.  The limitation is therefore indefinite.   For purposes of examination, the limitation will be interpreted to mean that the longitudinal axis of the infusion device passes through the lumens of the shaft, the tube, and the needle. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 36, 41, 46-47, 49, and 58-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,658,511 to Furnell.   
Regarding Claim 1, Furnell teaches an infusion device comprising: a hollow needle (Fig. 1, element 21) having a distal, pointing end configured to puncture a tissue mass of a visceral organ, the hollow needle including a lumen therethrough; and a tube (Fig. 1, element 12) located at, and communicating with, a proximal end of said hollow needle, opposite said pointing end (Fig. 2, tube 12 communicates with needle 20/21 via the lumen 16), the tube including a lumen (14) therethrough, where the lumen of the tube is continuous with the lumen of the hollow needle (See Fig. 2), where a diameter of the lumen of the tube is consistent in size over an entirety of a length of the tube (See Fig. 2), where an outer diameter of the tube is consistent in size over an entirety of the length of the tube (Fig. 2), and where the tube and the lumen of the tube are transparent or translucent and configured so that a user can observe blood in said lumen of the tube, over an entirety of the length of the tube, when said pointing end of said hollow needle punctures a blood vessel of said visceral organ (Col. 3, lines 17 - 20; tube 12 is transparent, Fig. 1 and 2 show that the entirety of the length may be viewed from the apertures 18); whereby the infusion device is configured, when said pointing end of said hollow needle punctures a blood vessel of said visceral organ, and blood is observed in said lumen of said tube, to withdraw said needle from said blood vessel and reposition said needle on said visceral organ, whereby a solution is infused into said tissue mass of said visceral organ, through said lumen of said tube and said lumen of said needle, when no blood is observed in said lumen of said tube, after repositioning of said needle on said organ, thereby ensuring infusion of said solution into said tissue mass (as previously noted, the limitations of the infusion device being configured to be withdrawn upon observation of blood in the lumen of said tube, to be repositioned on said visceral organ, and a solution infused into said visceral organ when no blood is observed are functional limitations; Furnell’s device has requisite structure to perform the recited functions since a user may reposition the infusion device; the tube is transparent for observation of blood; and the lumens of the tube and the needle are configured to infuse a solution; Col. 3, lines 52-62 recite the syringe is configured to contain a solution and administer it). 
Regarding Claim 2, Furnell teaches all of the limitations of claim 1 and further teaches wherein said tissue mass is a fibroid (see the paragraph above regarding claim 1 and note how the tissue mass is merely functionally recited. Examiner, therefore, maintains that the pointed end of the hollow needle is entirely capable of puncturing a fibroid of a visceral organ in the same manner that the pointed end of the hollow needle is entirely capable of puncturing a more general tissue mass of a visceral organ).
Regarding Claim 36, Furnell teaches all of the limitations of claim 1 and further teaches wherein the tube is further configured to connect to, and the infusion device further comprises, a longitudinal hollow cylindrical shaft (Fig. 2, element 1) with a lumen (Fig. 2, element 2) therethrough, where a distal end of the shaft is directly connected to a proximal end of said tube (See Fig. 2; distal end 13 of the shaft is directly connected to tube 12), where the outer diameter of the tube and an outer diameter of the shaft are of a same size at a point of connection of the tube to the shaft (See Fig. 2; outer diameter of tube 12 and outer diameter of reduced diameter portion 7 are of a same size at the point where they connect), whereby the shaft is structured to receive a solution for infusion into said tissue mass, and is configured to deliver said solution to the lumen of the tube for infusion through the lumen of the tube and the lumen of the needle into said tissue mass (Col. 3, lines 52-62; the syringe is configured to receive a solution and administer it). 
Regarding Claim 4, Furnell teaches all of the limitations of claim 36 as discussed above and further teaches wherein said shaft is detachably connected to said tube (Fig. 2, shaft 1 detachably connects to tube 12 via threads on the reduced diameter portion 7 and threads on element 8). 

    PNG
    media_image1.png
    245
    749
    media_image1.png
    Greyscale
Regarding Claim 41, Furnell teaches all of the limitations of claim 36 as discussed above and further teaches wherein the lumens of the shaft, the tube, and the needle are aligned with one another along, and are located entirely on, a longitudinal axis of the infusion device, over an entirety of a length of each of the lumens of the shaft, the tube, and the needle, (the axis of the tube, the shaft, and the needle are aligned with the longitudinal axis of the device over an entirety of the lengths as shown below and the longitudinal axis passes through the lumens of the shaft, the tube, and the needle).

Regarding Claim 46, Furnell teaches an infusion device comprising: a hollow needle (Fig. 1, element 21) having a distal, pointing end configured to puncture a tissue mass of a visceral organ, the hollow needle including a lumen therethrough; and a tube (Fig. 1, element 12) located at, and communicating with, a proximal end of said hollow needle, opposite said pointing end (Fig. 2, tube 12 communicates with needle 20/21 via the lumen 16), the tube including a lumen (14) therethrough, where the lumen of the tube is continuous with the lumen of the hollow needle (See Fig. 2), where a diameter of the lumen of the tube is consistent in size over an entirety of a length of the tube (See Fig. 2), where an outer diameter of the tube is consistent in size over an entirety of the length of the tube (Fig. 2), and where the tube and the lumen of the tube are transparent or translucent and configured so that a user can observe blood in said lumen of the tube, over an entirety of the length of the tube, when said pointing end of said hollow needle punctures a blood vessel of said visceral organ (Col. 3, lines 17 - 20; tube 12 is transparent, Fig. 1 and 2 show that the entirety of the length may be viewed from the apertures 18); whereby the infusion device is configured, when said pointing end of said hollow needle punctures a blood vessel of said visceral organ; 
a longitudinal hollow cylindrical shaft (Fig. 2, element 1) connected, at a distal end thereof, to a proximal end of said tube (See Fig. 2; distal end 13 of the shaft is directly connected to tube 12), the shaft having a lumen (Fig. 2, element 2) therethrough, where the shaft is structured to receive a solution for infusion into said tissue mass (Col. 3, lines 52-62); the syringe is configured to receive a solution and administer it) and is configured to deliver said solution to the lumen of the tube for infusion through the lumen of the tube and the lumen of the needle into said tissue mass, and blood is observed in said lumen of said tube, to withdraw said needle from said blood vessel and reposition said needle on said visceral organ, whereby a solution is infused into said tissue mass of said visceral organ, through said lumen of said tube and said lumen of said needle, when no blood is observed in said lumen of said tube, after repositioning of said needle on said organ, thereby ensuring infusion of said solution into said tissue mass (as previously noted, the limitations of the infusion device being configured to be withdrawn upon observation of blood in the lumen of said tube, to be repositioned on said visceral organ, and a solution infused into said visceral organ when no blood is observed are functional limitations; Furnell’s device has requisite structure to perform the recited functions since a user may reposition the infusion device; the tube is transparent for observation of blood; and the lumens of the tube and the needle are configured to infuse a solution; Col. 3, lines 52-62 recite the syringe is configured to contain a solution and administer it). 
Regarding Claim 47, Furnell teaches all of the limitations of claim 46 as discussed above and further teaches wherein a diameter of the lumen of the tube is consistent in size over an entirety of the length of the tube (Fig. 2 shows lumen 14 of the tube having a consistent diameter over its length). 

    PNG
    media_image1.png
    245
    749
    media_image1.png
    Greyscale
Regarding Claim 49, Furnell teaches all of the limitations of claim 46 as discussed above and further teaches wherein the lumens of the shaft, the tube, and the needle are aligned with one another along, and are located entirely on, a longitudinal axis of the infusion device, over an entirety of a length of each of the lumens of the shaft, the tube, and the needle (the axis of the tube, the shaft, and the needle are aligned with the longitudinal axis of the device over an entirety of the lengths as shown below and the longitudinal axis passes through the lumens of the shaft, the tube, and the needle).
Regarding Claim 58, Furnell teaches all of the limitations of claim 46 as discussed above and further teaches wherein the distal end of the shaft is directly connected to a proximal end of said tube (See Fig. 2; distal end 13 of the shaft is directly connected to tube 12). 
Regarding Claim 59, Furnell teaches all of the limitations of claim 46 as discussed above and further teaches wherein the outer diameter of the tube and an outer diameter of the shaft are of a same size at a point of connection of the tube to the shaft (See Fig. 2; outer diameter of tube 12 and outer diameter of reduced diameter portion 7 are of a same size at the point where they connect). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, 44, 51-52, 54, and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Furnell, and further in view of US Patent App. Pub. 2006/0213526 to McIntyre, and further in view of and US Patent No. 6,312,412 to Saied. 
Regarding Claim 11, Furnell teaches a method for infusion of a solution (Col. 3, lines 52-57 discloses administering a solution) by a distal, pointing end of a hollow needle (Fig. 1, elements 20/21), the hollow needle having a tube (Fig. 2, element 12) located at, and communicating with, a proximal end of said hollow needle (see Fig. 2), opposite said pointing end, the tube including a lumen therethrough (Fig. 2, element 14), where the lumen is continuous with the lumen of the hollow needle (See Fig. 2), where a diameter of the lumen of the tube is consistent in size over an entirety of a length of the tube (Fig. 2, lumen 14 has a constant diameter), where an outer diameter of the tube is consistent in size over an entirety of the length of the tube (Fig. 2), and where the tube and the lumen of the tube are transparent or translucent and configured so that a user can observe blood in said lumen of the tube, over an entirety of the length of the tube (Col. 3, lines 17 - 20; tube 12 is transparent, Fig. 1 and 2 show that the entirety of the length may be viewed from the apertures 18); observing blood in said lumen of the tube when said pointing end of said hollow needle punctures a blood vessel (Col. 1, lines 4-7; lines 47-52; Col. 3, lines 32-37; Col. 3, line 60 – Col. 4, line 7); and infusing said solution via said lumen of the tube and said hollow needle (Col. 3, lines 52-57 discloses administering a solution). 
Furnell is silent regarding infusing solution into a visceral organ (Furnell discloses administering solution but is silent regarding the location) and Furnell is silent regarding puncturing said visceral organ, withdrawing and repositioning said hollow needle when blood is observed in said lumen of the tube; and infusing said solution into said tissue mass without directly infusing into said blood vessel via said lumen of the tube and said hollow needle when blood is not observed in said lumen of the tube after puncturing said tissue mass by said hollow needle.
McIntyre teaches an analogous invention directed to a method for infusion of a solution into a tissue mass (“fibroid 116” of Fig. 1) of a visceral organ (“uterus 90” of Fig. 1) including the steps of: puncturing said visceral organ (90) by a pointing end (see Fig. 1 illustrating how the organ has been punctured by a pointing end of a hollow “injection needle 120”) of a hollow needle (“injection needle 120” of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furnell such that the solution is infused into a tissue mass of a visceral organ via puncturing of said visceral organ by the distal, pointing end of the hollow needle as taught by McIntyre. Such a modification would be advantageous because it enables the method of Furnell to be used in procedures for treating uterine fibroids such as myomectomies and myolysis (see Par. [0002], lines 6-11 of McIntyre).
The modified method of Furnell and McIntyre is still silent regarding the steps of withdrawing and repositioning said hollow needle when blood is observed in said lumen of the tube; and infusing said solution into said tissue mass without directly infusing into said blood vessel via said lumen of the tube and said hollow needle when blood is not observed in said lumen of the tube after puncturing said tissue mass by said hollow needle.
However, Saiad teaches an analogous invention directed to a method of infusion of a solution (“medication” of Col. 1, line 16) into a tissue mass of an organ (“muscle layers” of Col. 1, lines 17-18), including the steps of: puncturing said organ (see Col. 1, lines 19-21 indicating how, “long needle penetrates deeply through the layers of skin as well as many layers of muscles”); and withdrawing and repositioning the needle when blood is observed in a syringe (see Col. 1, lines 25-27 indicating how, “If blood is drawn up into the syringe, then the tip of the needle has entered a blood vessel, and the needle must be repositioned”); and infusing said solution (“medication” of Col. 1, line 16) into said tissues mass (“muscle layers” of Col. 1, lines 17- 18) without directly infusing into said blood vessel when blood is not observed after puncturing said tissue mass (see Col. 9, line 65 through Col. 10, line 1 indicating how, absence of blood in the injection assembly is required to, “properly inject the medication intramuscularly or subcutaneously”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furnell in view of McIntyre such that the method further comprises the steps of withdrawing and repositioning said hollow needle when blood is observed in said lumen of the tube; and infusing said solution into said tissue mass without directly infusing into said blood vessel via said lumen of the tube and said hollow needle when blood is not observed in said lumen of the tube after puncturing said tissue mass by said hollow needle as taught by Saied. Such a modification would be advantageous because adverse effects may occur when certain medications are injected intravascular rather than the target location (see Col. 1, lines 25-30).
Regarding Claim 12, the modified method of Furnell, McIntyre, and Saied teaches all of the limitations of claim 11 as discussed above, and already has been modified such that the method includes the step of infusing said solution into said tissue mass by infusing said solution into a fibroid (“fibroid 116” of Fig. 1 of McIntyre).
Regarding Claim 14, the modified method of Furnell, McIntyre, and Saied teaches all of the limitations of claim 11 as discussed above, and Furnell further teaches wherein the tube is further configured to connect to a longitudinal hollow cylindrical shaft (Fig. 2, tube 12 connects to shaft 1 via elements 8 and 7) with a lumen therethrough (Fig. 2, element 2), where a distal end (Fig. 2, element 13) of the shaft is connected to a proximal end of said tube (See Fig. 2; distal end 13 of the shaft is directly connected to tube 12), where the outer diameter of the tube and an outer diameter of the shaft are of a same size at a point of connection of the tube to the shaft (See Fig. 2; outer diameter of tube 12 and outer diameter of reduced diameter portion 7 are of a same size at the point where they connect), whereby the shaft is structured to receive a solution for infusion into said tissue mass, and is configured to deliver said solution to the lumen of the tube for infusion through the lumen of the tube and the lumen of the needle into said tissue mass (Col. 3, lines 52-62; the syringe is configured to receive a solution and administer it), and the method further includes the step of infusing said solution into said tissue mass by detachably connecting said shaft with said tube (Col. 1, lines 8-23; shaft 1 is threaded to connect to tube 12 by threading with element 9), where the detachable connection between the shaft and the tube is configured to allow the solution to flow only into the lumen of the tube (See Fig. 2, a solution in lumen 2 can only flow down into lumen 14 of the tube). 
Regarding Claim 44, Furnell teaches all of the limitations of claim 14 as discussed above and further teaches wherein the lumens of the shaft, the tube, and the needle are aligned with one another along, and are located entirely on, a longitudinal axis of the infusion device, over an entirety of a length of each of the lumens of the shaft, the tube, and the (the axis of the tube, the shaft, and the needle are aligned with the longitudinal axis of the device over an entirety of the lengths as shown below and the longitudinal axis passes through the lumens of the shaft, the tube, and the needle).

    PNG
    media_image1.png
    245
    749
    media_image1.png
    Greyscale

Regarding Claim 51, Furnell teaches a method for infusion of a solution (Col. 3, lines 52-57 discloses administering a solution) by a distal, pointing end of a hollow needle (Fig. 1, elements 20/21), the hollow needle having a tube (Fig. 2, element 12) located at, and communicating with, a proximal end of said hollow needle (see Fig. 2), opposite said pointing end, the tube including a lumen therethrough (Fig. 2, element 14), where the lumen is continuous with the lumen of the hollow needle (See Fig. 2), where an outer diameter of the tube is consistent in size over an entirety of the length of the tube (Fig. 2), and where the tube and the lumen of the tube are transparent or translucent and configured so that a user can observe blood in said lumen of the tube, over an entirety of the length of the tube (Col. 3, lines 17 - 20; tube 12 is transparent, Fig. 1 and 2 show that the entirety of the length may be viewed from the apertures 18); observing blood in said lumen of the tube when said pointing end of said hollow needle punctures a blood vessel (Col. 1, lines 4-7; lines 47-52; Col. 3, lines 32-37; Col. 3, line 60 – Col. 4, line 7); and infusing said solution by infusing said solution into a longitudinal hollow cylindrical shaft (Col. 3, lines 52-57 teaches a solution is contained within longitudinal hollow cylindrical shaft 1 and thus is infused into said shaft), the shaft having a lumen (Fig. 2, element 2) therethrough, where a distal end of the shaft is connected to a proximal end of said tube (See Fig. 2), where said lumen of the shaft is continuous with said lumen of the tube (See Fig. 2), where infusing said solution into said shaft delivers said solution from the lumen of the shaft, to the lumen of the tube, to the lumen of the hollow needle (the solution will delivered from the lumen of the shaft to the lumen of the tube to the lumen of the hollow needle upon a user depressing the plunger).  
Furnell is silent regarding infusing solution into a visceral organ (Furnell discloses administering solution but is silent regarding the location) and Furnell is silent regarding puncturing said visceral organ, withdrawing and repositioning said hollow needle when blood is observed in said lumen of the tube; and infusing said solution into said tissue mass without directly infusing into said blood vessel via said lumen of the tube and said hollow needle when blood is not observed in said lumen of the tube after puncturing said tissue mass by said hollow needle.
McIntyre teaches an analogous invention directed to a method for infusion of a solution into a tissue mass (“fibroid 116” of Fig. 1) of a visceral organ (“uterus 90” of Fig. 1) including the steps of: puncturing said visceral organ (90) by a pointing end (see Fig. 1 illustrating how the organ has been punctured by a pointing end of a hollow “injection needle 120”) of a hollow needle (“injection needle 120” of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furnell such that the solution is infused into a tissue mass of a visceral organ via puncturing of said visceral organ by the distal, pointing end of the hollow needle as taught by McIntyre. Such a modification would be advantageous because it enables the method of Furnell to be used in procedures for treating uterine fibroids such as myomectomies and myolysis (see Par. [0002], lines 6-11 of McIntyre).
The modified method of Furnell and McIntyre is still silent regarding the steps of withdrawing and repositioning said hollow needle when blood is observed in said lumen of the tube; and infusing said solution into said tissue mass without directly infusing into said blood vessel via said lumen of the tube and said hollow needle when blood is not observed in said lumen of the tube after puncturing said tissue mass by said hollow needle.
However, Saiad teaches an analogous invention directed to a method of infusion of a solution (“medication” of Col. 1, line 16) into a tissue mass of an organ (“muscle layers” of Col. 1, lines 17-18), including the steps of: puncturing said organ (see Col. 1, lines 19-21 indicating how, “long needle penetrates deeply through the layers of skin as well as many layers of muscles”); and withdrawing and repositioning the needle when blood is observed in a syringe (see Col. 1, lines 25-27 indicating how, “If blood is drawn up into the syringe, then the tip of the needle has entered a blood vessel, and the needle must be repositioned”); and infusing said solution (“medication” of Col. 1, line 16) into said tissues mass (“muscle layers” of Col. 1, lines 17- 18) without directly infusing into said blood vessel when blood is not observed after puncturing said tissue mass (see Col. 9, line 65 through Col. 10, line 1 indicating how, absence of blood in the injection assembly is required to, “properly inject the medication intramuscularly or subcutaneously”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furnell in view of McIntyre such that the method further comprises the steps of withdrawing and repositioning said hollow needle when blood is observed in said lumen of the tube; and infusing said solution into said tissue mass without directly infusing into said blood vessel via said lumen of the tube and said hollow needle when blood is not observed in said lumen of the tube after puncturing said tissue mass by said hollow needle as taught by Saied. Such a modification would be advantageous because adverse effects may occur when certain medications are injected intravascular rather than the target location (see Col. 1, lines 25-30).
Regarding Claim 52, the modified method of Furnell, McIntyre, and Saiad teaches all of the limitations of claim 51 as discussed above and Furnell further teaches the method wherein a diameter of the lumen of the tube is consistent in size over an entirety of the length of the tube (Fig. 2 shows lumen 14 of the tube having a consistent diameter over its length). 

    PNG
    media_image1.png
    245
    749
    media_image1.png
    Greyscale
Regarding Claim 54, the modified method of Furnell, McIntyre, and Saiad teaches all of the limitations of claim 51 as discussed above and Furnell further teaches wherein the lumens of the shaft, the tube, and the needle are aligned with one another along, and are located entirely on, a longitudinal axis of the infusion device, over an entirety of a length of each of the lumens of the shaft, the tube, and the (the axis of the tube, the shaft, and the needle are aligned with the longitudinal axis of the device over an entirety of the lengths as shown below and the longitudinal axis passes through the lumens of the shaft, the tube, and the needle).
Regarding Claim 60, the modified method of Furnell, McIntyre, and Saiad teaches all of the limitations of claim 51 as discussed above and Furnell further teaches wherein the distal end of the shaft is directly connected to the proximal end of said tube (See Fig. 2; distal end 13 of the shaft is directly connected to tube 12). 
Regarding Claim 61, the modified method of Furnell, McIntyre, and Saiad teaches all of the limitations of claim 51 as discussed above and Furnell further teaches where the outer diameter of the tube and an outer diameter of the shaft are of a same size at a point of connection of the tube to the shaft (See Fig. 2; outer diameter of tube 12 and outer diameter of reduced diameter portion 7 are of a same size at the point where they connect). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furnell, as applied to Claim 1 above, and further in view of “ISO 80369-7: Small-bore connectors for liquids and gases in healthcare application. Part 7: Connectors for intravascular or hypodermic applications”, hereinafter “ISO 80369-7”. 
Regarding Claim 8, the device of Furnell teaches all of the limitations of claim 1, as discussed above, and Furnell is silent regarding where the tube is 1 cm long and the lumen of the tube is 0.2 cm in diameter.  
However, ISO 80369-7 teaches a tube (Page 10, Fig. B.1) for connecting to hypodermic needles, wherein the tube is 1 cm long (Page 10, Table B.1, dimension e is a length of the tube and has a range of 0.75 cm to 1.05 cm) and the lumen of the tube is 0.2 cm in diameter (Page 10, Table B.1, dimension f has a nominal diameter of 0.21 cm). 
Furthermore, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144304(IV)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furnell, as applied to Claim 1 above, and further in view of U.S. Patent No. 7,077,826 to Gray. 
Regarding Claim 9, the device of Furnell teaches all of the limitations of claim 1, as discussed above, but is silent regarding where the hollow needle is 2.5 cm long.
Gray teaches an analogous invention directed to an infusion device (see Fig. 1-2) comprising: a hollow needle (“needle 105” of Fig. 1) having a distal, pointing end (see Fig. 1 illustrating how the needle comprises a distal, pointing end which is opposite to “hub 105H”). Gray further teaches wherein said hollow needle can have any length (see Col. 62, lines 5-9 indicating how, “The needle can have any length”) including 2.54 cm (see Col. 62, lines 5-9 indicating how, “The needle can have any length, i.e., 1/2, inch 5/8 inch, 3/8 inch, 1 inch, 11/2 inch, etc.” and further note how 1 inch in length is the equivalent to 2.54 cm in length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Furnell such that the hollow needle is 2.5 cm long as is taught by Gray. One of ordinary skill in the art would be motivated to make such a motivation because Gray teaches that the length of the needle of an infusion device can be any suitable length (see Col. 62, lines 5-9 of Gray). 
Furthermore, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144304 (IV)).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Furnell in view of McIntyre and Saied, as applied to Claim 11 above, and further in view of “ISO 80369-7: Small-bore connectors for liquids and gases in healthcare application. Part 7: Connectors for intravascular or hypodermic applications”, hereinafter “ISO 80369-7”. 
Regarding Claim 17, the modified method of Furnell, McIntyre, and Saied teaches all of the limitations of claim 11, as discussed above, and Furnell further teaches the method including the step of observing blood in said lumen of the tube (Col. 1, lines 4-7; lines 47-52; Col. 3, lines 32-37; Col. 3, line 60 – Col. 4, line 7), but Furnell, McIntyre, and Saied are silent regarding where the tube is 1 cm long and the lumen of the tube is 0.2 cm in diameter.  
However, ISO 80369-7 teaches a tube (Page 10, Fig. B.1) for connecting to hypodermic needles, wherein the tube is 1 cm long (Page 10, Table B.1, dimension e is a length of the tube and has a range of 0.75 cm to 1.05 cm) and the lumen of the tube is 0.2 cm in diameter (Page 10, Table B.1, dimension f has a nominal diameter of 0.21 cm). 
Furthermore, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144304(IV)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Furnell in view of McIntyre, Saiad, and ISO 80369-7, as applied to Claim 17 above, and further in view of U.S. Patent No. 7,077,826 to Gray. 
Regarding Claim 18, the modified method of Furnell, McIntyre, Saied, and ISO-80369-7 teaches all of the limitations of claim 17, as discussed above, and further teaches the method including the step of puncturing said tissue mass by said pointing end of said hollow needle; but is silent regarding where the hollow needle is 2.5 cm long.
Gray teaches an infusion device (see Fig. 1-2) comprising: a hollow needle (“needle 105” of Fig. 1) having a distal, pointing end (see Fig. 1 illustrating how the needle comprises a distal, pointing end which is opposite to “hub 105H”). Gray further teaches wherein said hollow needle can have any length (see Col. 62, lines 5-9 indicating how, “The needle can have any length”) including 2.54 cm (see Col. 62, lines 5-9 indicating how, “The needle can have any length, i.e., 1/2, inch 5/8 inch, 3/8 inch, 1 inch, 11/2 inch, etc.” and further note how 1 inch in length is the equivalent to 2.54 cm in length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furnell, McIntyre, Saied, and ISO-80369-7 such that the hollow needle is 2.5 cm long as is taught by Gray. One of ordinary skill in the art would be motivated to make such a motivation because Gray teaches that the length of the needle of an infusion device can be any suitable length (see Col. 62, lines 5-9 of Gray). 
Furthermore, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144304 (IV)).
Response to Arguments
Applicant’s amendments to the independent claims 1 and 46 have overcome the rejections applied as anticipated by U.S. Patent 3,345,986 to Roberts and amendments to independent claims 11 and 51 have overcome the rejections applied as unpatentable over Roberts in view of U.S. Patent App. Pub. 2006/0213526 to McIntyre and U.S. Patent No. 6,312,412 to Saiad.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 2,658,511 to Furnell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783